Citation Nr: 0604942	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-03 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or at the housebound 
rate.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from February 1945 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The veteran's appeal was previously before the Board in 
January 2004, at which time it was remanded to the RO for 
additional development.  The development was completed, and 
the case was returned to the Board.  

However, the case was remanded again to the RO to protect the 
veteran's right to due process in April 2005.  It has now 
been returned to the Board for further consideration.  

An additional statement was received from the veteran in 
January 2006, dated in December 2005.  

This statement simultaneously asks that his 60 day waiting 
period following the issuance of the December 2005 
Supplemental Statement of the Case be waived, but also 
includes a note to his representative saying that he was 
recently released from the hospital and suggests that he and 
his representative should obtain and submit these records.  
The waiver did not include a request to the RO or the Board 
to delay the case until the receipt of these records.  

The Board notes that the April 2005 remand was precipitated 
under similar circumstances when the veteran submitted 
additional evidence, and a waiver of RO review was not 
received until after the remand had been dispatched.  Little 
if any of the evidence received since that time has been 
relevant, as most is concerned with the veteran's nonservice-
connected disabilities and none comment on relevant factors 
such as his ability to care for himself.  

The Board further notes that the veteran requested this case 
be advanced on the docket due to his financial situation, and 
this request was granted.  

The earlier remands were also advanced on the docket, and the 
veteran has submitted numerous correspondences stressing the 
need for a decision.  The December 2005 statement indicates 
that the records would be obtained and submitted by the 
veteran, but he has not yet submitted them.  

Therefore, as the veteran waived the waiting period and has 
not stated that the evidence referred to in the December 2005 
letter is relevant to the issue currently before the Board, 
as the veteran has failed to submit these records, and given 
the veteran's oft stated requests for a final decision, the 
Board believes that it can proceed with a decision in this 
case without prejudice to the veteran's claim.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  



FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
post-traumatic stress disorder (PTSD), rated 70 percent 
disabling; and impairment of the left knee, rated 10 percent 
disabling.  He had a combined evaluation of 70 percent, and a 
total compensation rating based on individual unemployability 
is in effect.  

2.  The service-connected disabilities are not shown to be so 
disabling as to render the veteran unable to care for his 
daily personal needs or protect himself from the hazards and 
dangers of daily living, without care or assistance on a 
regular basis, or require that he remain in bed.  

3.  The veteran continues to drive and to socialize in public 
places and is not otherwise shown to be housebound.  




CONCLUSION OF LAW

The criteria for the assignment of special monthly 
compensation benefits based on the need for regular aid and 
attendance or at housebound rate have not been met.  38 
U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to special monthly 
compensation as a result of a need for regular aid and 
attendance, or being housebound.  He argues that he requires 
a home health aide several days a week and must pay for this 
help out of his own pocket.  

The veteran notes that he uses a cane or a walker, and that 
it takes him longer to perform his activities of daily living 
than previously.  Finally, the veteran has frequently noted 
that he has developed financial problems, and is in need of 
increased compensation to pay his bills.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided the veteran with VCAA notice by 
letters dated February 2004 and May 2005.  The notice 
included the type of evidence needed to substantiate the 
claim for special monthly compensation.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

Finally, the May 2005 letter specifically notified the 
veteran that he should provide any information in his 
possession pertaining to his claim.  The veteran's claim was 
readjudicated in a December 2005 supplemental statement of 
the case.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However the action of the RO described above, cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

For this reason, the veteran has not been prejudiced by the 
timing of the notices and no further development is needed to 
ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  This case has been remanded on two 
occasions to provide the veteran with relevant examinations, 
to obtain outstanding medical records, and to afford the 
veteran due process.  

As there is no indication of the existence of additional 
relevant evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been met.  

Special monthly compensation is payable where a veteran 
suffers from service-connected disability that renders him 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 1991 
& Supp. 2002); 38 C.F.R. § 3.350(b) (2005).  

Determinations as to the need for aid and attendance are 
based on the actual requirements of personal assistance from 
others.  In determining the need for regular aid and 
attendance, consideration will be given to the inability of 
the veteran to dress or undress himself, or to keep himself 
clean; frequent need of adjustment of any prosthetic which by 
reason of the disability cannot be done without aid; 
inability of the veteran to feed himself; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect himself from the hazards or dangers of his daily 
environment.  Bedridden will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  38 C.F.R. § 3.352(a) (2005); see, e.g., Turco 
v. Brown, 9 Vet. App. 222 (1996).  

Special monthly compensation provided by 38 U.S.C.A. § 
1114(s) is also payable when the veteran has a single 
service-connected disability rated as 100 percent disabling 
and additional service-connected disability or disabilities 
independently ratable at 60 percent, or when a veteran is 
permanently housebound by reason of service connected 
disabilities.  A veteran is "housebound" when he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

It is noted that, in order for the veteran to prevail in his 
claim, the evidence must show that it is a service-connected 
disability that has resulted in him being in need of regular 
aid and attendance or being housebound.  See Prejean v. West, 
13 Vet. App. 444 (2000).  

In this case, the veteran's service connected disabilities 
are PTSD and a disability of the left knee.  His PTSD is 
evaluated as 70 percent disabling, and his impairment of the 
left knee is evaluated as 10 percent disabling.  

The veteran has a combined evaluation of 70 percent.  A total 
compensation rating due to individual unemployability has 
also been established, effective from May 1995.  

The VA records from February 2000 show that the veteran was 
walking one and a half miles per day for exercise.  He used a 
cane to stabilize his balance.  

A form entitled Information from Private Institution or 
Doctor to Determine Entitlement to Aid and Attendance or 
Housebound Status was received from a private doctor in 
February 2001.  

The veteran's nutrition was described as good.  He complained 
of confusion and poor memory at times, and of having to use a 
walker at home due to dizziness.  His disabilities include 
those of ischemic cerebral vascular disease, probably brain 
stem infarcts, coronary artery disease with bypass, and 
degenerative joint disease of the left knee.  

This examiner stated that the veteran was able to leave home 
as needed.  He used a walker within the home and a cane 
outside of it.  The veteran was able to perform the 
activities of daily living by himself and also to a certain 
degree his instrumental activities of daily living.  

The veteran was noted to have recently fallen in his bath 
tub.  The examiner stated that the veteran had an unstable 
gait and might not be able to perform regular physical tasks 
as needed.  Therefore, the veteran needed a home health aide.  

February 2001 VA treatment records show that the veteran 
expressed a belief that he was not able to function by 
himself due to poor memory.  However, he was able to shower, 
cook for himself and manage his bank account with some 
errors.  He used a walker at home because of dizziness.  

Basically, the veteran expressed difficulty in his routine at 
home, and therefore asked for a home health aide.  The 
veteran was known to have lightheadedness, dizziness and 
giddiness, which was felt to be due to ischemic vascular 
disease with brainstem infarct.  

The assessment included those of coronary artery disease, 
hypertension, chronic leg edema secondary to venous 
insufficiency, stable degenerative joint disease of the left 
knee, PTSD and ischemic cerebral vascular disease.  

The veteran was noted to do some walking for exercise, 
although this was limited due to his left knee disability and 
dizziness from the probably brainstem infarct.  In view of 
his multiple problems, including dizziness and degenerative 
joint disease of the left knee, the examiner felt that the 
veteran might need some help from a home health aide.  

The March 2001 records indicate that the veteran had recently 
fallen in his bathtub.  According to the veteran, his house 
chores had been limited due to his dizziness and 
dysequilibrium.  The December 2001 records show gait 
instability and poor memory.  

The VA treatment records dated in February 2002 state that 
the veteran had previously been provided with a home health 
aide due to poor memory and an unsteady gait.  However, the 
veteran now believed that his gait had improved and he no 
longer wanted a home health aide.  

The Private medical records from June 2002 show that the 
veteran had overdosed after becoming despondent over a 
breakup with his girlfriend.  

The September 2002 VA treatment records state that the 
veteran was living in an apartment, where he did all his 
activities of daily living and instrumental activities of 
daily living without much problem.  He had not fallen since 
his fall in the shower two years previously.  

The November 2002 VA treatment records show that the veteran 
had reunited with his wife, and that she was handling his 
money.  In December 2003, the veteran was still living in his 
apartment, but the examiner stated that he had limited 
activities of daily living due to gait instability.  

The veteran underwent a VA examination for aid and attendance 
in May 2004.  His claims folder and electronic records were 
reviewed.  In addition to the veteran's service-connected 
PTSD and left knee disability, he had a history of transient 
ischemic attacks, congestive heart failure, coronary artery 
disease, osteoarthritis, psoriasis, hypertension, 
hyperlipidemia and benign prostate hypertrophy.  

The veteran said that he was requesting aid as he found it 
more difficult to get around due to his age and medical 
conditions.  He lived at home with his wife.  He could walk 
with his walker, but was slow.  He said that getting in and 
out of the bathtub was difficult.  Otherwise, he was able to 
continue with his daily activities when his aide was not 
around, but he was very slow.  

The veteran said that he met with his friends about twice a 
week, when they would go to lunch.  He would sometimes go to 
the mall.  The veteran was not confined to the bed during the 
day.  He did not use a brace, but walked with a cane.  He 
denied that his knee disability gave out or caused falls.  

On examination, the veteran was well nourished.  His 
propulsion was diminished, and he had to push himself to get 
up.  He was full weight bearing.  The examiner's diagnosis 
included that of a history of ischemic attacks and a left 
knee disability.  Although the veteran hired a private aide 
to help three days a week, he continued to have a healthy 
wife and children in the area who also helped out.  

The veteran was noted to still drive a car, and while he was 
slow in getting around, he could walk with the help of a 
cane.  It was the opinion of the examiner that daily skilled 
services were not indicated.  

The veteran underwent a VA PTSD examination in September 
2004.  A temporary claims folder was reviewed, as was his 
computerized records, but the regular claims folder was not 
available.  

The veteran was married, although he had been separated for 
about three months following an affair with a younger woman.  
It was that affair and his having given this woman most of 
his retirement and stock monies that resulted in the current 
review.  

The veteran drove himself to the appointment from Rochester, 
where he lived with his wife of 54 years.  He stated that he 
was capable of all activities of daily living skills, 
although his wife managed the finances.  

The examiner added that the impact of the PTSD upon social 
functioning was difficult to assess, but appeared no more 
than mild in impairment.  The veteran reported going to 
places with family and friends such as movies, restaurants, 
or playing golf.  

On examination, the veteran walked with a cane and was 
somewhat unsteady on his feet.  His personal hygiene was 
good.  

A February 2005 letter from a private doctor notes that the 
veteran underwent a transurethral resection of a bladder neck 
contracture in November 2004.  A biopsy confirmed 
adenocarcinoma of the prostate.  

A March 2005 letter from a private doctor notes that the 
veteran had a history of bypass surgery and congestive heart 
failure based upon cardiac dysfunction.  

The VA treatment records from July 2005 show that the veteran 
complained of having tiredness, shortness of breath, weakness 
and leg cramps.  His leg edema was improved.  The veteran had 
not down any exercise walking due to aching legs.  He was 
currently living alone.  

The assessment listed coronary artery disease, status post 
bypass surgery in August 1997, hypertension, chronic leg 
edema due to venous insufficiency, degenerative joint disease 
of the left knee, ischemia cerebral vascular disease, 
depression and suicide attempt and benign prostatic 
hypertrophy, now able to void well.  

After careful review of the veteran's contentions and the 
evidence, the Board finds that entitlement to special monthly 
compensation for aid and attendance or at housebound rate is 
not demonstrated.  

The evidence indicates that the veteran used a walker around 
the home and a cane outside the home.  He experienced some 
unsteadiness and dizziness, and it sometimes took him awhile 
to perform his activities of daily living.  The December 2003 
records report that the veteran had limited activities of 
daily living due to gait unsteadiness.  

However, subsequent evidence confirmed that the veteran was 
capable of performing his activities of daily living, 
although at a reduced speed.  His unsteadiness was largely 
the result of dizziness and giddiness, which was due to 
nonservice-connected disabilities.  

Furthermore, the examiners had described the veteran's 
nutrition and hygiene as good.  He did not have an orthopedic 
appliance that required adjustment.  

While the February 2001 private examiner believed that the 
veteran "might" need some help from a home health aide, she 
clearly included the affects of the veteran's nonservice-
connected disabilities in this assessment when she discussed 
the veteran's dizziness.  

The records from the following year show that the veteran 
himself believed his gait had improved and that a home health 
aide was no longer required.  The May 2004 VA examiner agreed 
that daily skilled services were not indicated.  Therefore, 
the criteria for aid and attendance have not been met.  38 
C.F.R. § 3.352(a).  

The Board has also considered entitlement to special monthly 
compensation at the housebound rate.  However, the evidence 
clearly showed that the veteran was not housebound.  He still 
drove and even drove himself to the examination.  

The September 2004 VA PTSD examination noted that the veteran 
went to movies, restaurants and even the golf course.  The 
veteran did not have a single service-connected disability 
evaluated as 100 percent disabling, or a second disability 
evaluated as 60 percent disabling.  Therefore, the criteria 
for entitlement to special monthly compensation to include 
for being housebound have not been met.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).



ORDER

Special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


